Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 6 of U.S. Patent No. 10437335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-10, 12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 20170273864 A1) in view of Piper et al. (US 20190056788 A1).
In regard to claim 1, Kaufman teaches an apparatus, comprising: an electronic device having individually addressable haptic actuators (Kaufman, Para. 87, The haptic substrate can include multiple tactile or haptic regions that can be independently controlled and activated. Since each tactile region can be independently activated, a specific surface pattern of haptic substrate can be composed in response to the pattern activating signals. Each haptic region can be further divided into multiple haptic bits wherein each bit can be independently excited, activated, or deactivated), at least a portion of the individually addressable haptic actuators for applying electrical muscle stimulation electrical signals through skin to at least one of muscles and nerves of a body part of a user (Kaufman, Para. 92, active areas 306 and 308 can provide a haptic feedback (e.g., low frequency impulse) on the trapezius muscle of the rescuer 104 to indicate the rescuer 104 to pull up. As another example, active areas 314 and 316 can provide a haptic feedback to the rescuer 104 to indicate the rescuer to straighten the elbows. As another example, active areas 302 and 304 can provide a haptic feedback (e.g., vertical displacement) to the rescuer 104 to indicate the rescuer to align the shoulders); at least one processor (Kaufman, Fig. 11, Processor 1110), and at least one memory including computer program code (Kaufman, Fig. 11, Memory 1120), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: receiving a transmitted signal from a transmitter providing at least one of an audio and video sensory cue to the user (Kaufman, Para. 23, the real-time feedback can include at least one of an audio signal, a haptic signal, and a visual display. The visual display can include guidance to the rescuer for administering the CPR treatment. The guidance to the rescuer can include one or more images providing instruction of how to modify the body position of the rescuer) including a virtual visual representation of a real-world object, where the real-world object is one of a remote object, an encountered object being contacted by the body part of the user, a person other than the user, and the body part of the user (Kaufman, Para. 56, The glasses may also take the form of other head-mounted displays such as the Microsoft Hololens®. The head-mounted displays may incorporate virtual reality (VR) support so that the rescuer can see a three-dimensional, VR image overlaid onto his own elbows or other body parts, showing the correct positioning and orientation of the rescuer's joints. The 3D VR instructional images can have specific joints and body elements that are visually highlighted to indicate what the rescuer needs to change about both the static and dynamic performance of his chest compressions); and generating a plurality of electrically applied sensory cues in response to the transmitted signal (Kaufman, Para. 19, The wearable device can include: one or more processors configured to: receive a signal based on analyzed images of the rescuer, and based on the received signal, cause the wearable device to provide the haptic feedback to the rescuer to improve a manner, in which CPR treatment can be provided. The wearable device can include a camera, in communication with the one or more processors, configured to capture images of the rescuer performing the CPR treatment. The haptic feedback can be provided as an intermittent signal or as a continuous signal) where the electrically applied sensory cues are synchronized with the at least one audio and video sensory cue (Kaufman, Para. 92, the active areas 302-322 are configured to provide visual feedback in parallel with the haptic feedback provided to the rescuer 104. For example, the active areas 302-322 are capable of changing textile colors, which enables a second rescuer 106 and the camera 110 to simultaneously monitor the haptic feedback), where the electrically applied sensory cues invoke an involuntary muscle contraction causing involuntary movement of the body part synchronized with the virtual visual representation of the real-world object (Kaufman, Para. 92, active areas 306 and 308 can provide a haptic feedback (e.g., low frequency impulse) on the trapezius muscle of the rescuer 104 to indicate the rescuer 104 to pull up. As another example, active areas 314 and 316 can provide a haptic feedback to the rescuer 104 to indicate the rescuer to straighten the elbows. As another example, active areas 302 and 304 can provide a haptic feedback (e.g., vertical displacement) to the rescuer 104 to indicate the rescuer to align the shoulders; the active areas 302-322 are configured to provide visual feedback in parallel with the haptic feedback provided to the rescuer 104).
Kaufman does not specifically teach an electronic device the haptic substrate including electrodes.
However the concept of using electrodes for haptic substrate is well known in the art as also taught by Piper. Piper teaches the first electrodes (108) are placed perpendicular to a number of corresponding second electrodes (110). This allows each pair of a first electrode (108) and a second electrode (110) to be individually addressable. As a result, any actuators (100) can be used to provide the haptic feedback (Piper, Para. 54). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute haptic actuators (as taught by Kaufman) with  electrodes (as taught by Piper) resulting in predictable result of providing haptic feedback.

In regard to claim 4, Combination of Kaufman and Piper teaches the apparatus according to claim 1, further performing detecting data including user-applied pressure, bio-generated electrical signals, bio-active electrical signals (Kaufman, Para. 16, The one or more sensors can be configured to monitor at least one of ETCO2, SpO2, SmO2, a heart rate, a blood pressure, a muscle pH, and a lactate content), and changes in position and accelerations of a hand of the user (Kaufman, Para. 11, a camera configured to capture images of a rescuer performing the CPR treatment, and one or more processors, in communication with the camera. The processors can be configured to: receive the images of the rescuer, analyze the images to determine a body position of the rescuer).

In regard to claim 6, Combination of Kaufman and Piper teach the apparatus according to claim 1, wherein the electronic device is configured as a wearable electronic sleeve having the individually addressable electrodes disposed for being in electrical communication with a forearm of the user (Kaufman, Fig. 3A, Para. 84, The garment 300 includes a plurality of active areas, such as shoulder active areas 302 and 304, back active areas 306 and 308, front active areas 310 and 312, elbow active areas 314 and 316, and wrist active areas 318, 320, and 322).

In regard to claim 8, Combination of Kaufman and Piper teach the apparatus according to claim 1, further comprising a vibrator for applying a vibration to the user dependent on the transmitted signal (Kaufman, Para. 92, The haptic feedback can be provided as a vibration with different frequencies or as a continuous signal, as a vertical displacement, as a lateral displacement, and as a push or pull force).

In regard to claim 9, Combination of Kaufman and Piper teach the apparatus according to claim 1, wherein the electronic device is configured as an external controller for the transmitter (Kaufman, Para. 74, Users interacting with the system 100 can access the data in the central server system 120. For example, as shown in FIGS. 1A-1D, medical personnel 108, operating a computing device 116 that communicates wirelessly, such as over a cellular data network can access current and past CPR data. As such, the medical personnel 108 can review CPR data stored in the central server system 120. In this manner, the system 100 permits various portable electronic devices to communicate with each other so as to coordinate and optimize care that is provided to a patient 102 based on the profile of the available rescuers 104 and 106 at the rescue scene), and further performing detecting data including user-applied pressure, bio- generated electrical signals, bio-active electrical signals (Kaufman, Para. 16, The one or more sensors can be configured to monitor at least one of ETCO2, SpO2, SmO2, a heart rate, a blood pressure, a muscle pH, and a lactate content), and changes in position and accelerations of the controller (Kaufman, Para. 11, a camera configured to capture images of a rescuer performing the CPR treatment, and one or more processors, in communication with the camera. The processors can be configured to: receive the images of the rescuer, analyze the images to determine a body position of the rescuer).

In regard to claim 10, Combination of Kaufman and Piper teach the apparatus according to claim 1, wherein the invoked involuntary muscle contraction has a contraction speed and duration dependent on  the electrically applied sensory cues (Kaufman, Para. 92, one or more characteristics of the haptic feedback (e.g., location, duration, variation type, frequency, amplitude and/or direction of displacement) are associated to a particular action and/or phase of the CPR treatment. For example, an increase/decrease in the frequency or amplitude of the haptic feedback can indicate to the rescuer 104 that an applied force should be similarly modified. As another example, active areas 310 and 312 can provide a haptic feedback (e.g., high frequency impulse) on the pectoral region of the rescuer 104 to indicate the rescuer 104 to push down. The duration of the haptic feedback (e.g., high frequency impulse) that is provided on the pectoral region of the rescuer 104 can indicate to the rescuer 104 an optimal time interval to push down).

In regard to claim 12, Kaufman teaches a method comprising the steps of: receiving a transmitted signal from a transmitter providing at least one of an audio and video sensory cue to a body part of a user (Kaufman, Para. 23, the real-time feedback can include at least one of an audio signal, a haptic signal, and a visual display. The visual display can include guidance to the rescuer for administering the CPR treatment. The guidance to the rescuer can include one or more images providing instruction of how to modify the body position of the rescuer) including a virtual visual representation of a real-world object, where the real-world object is one of a remote object, an encountered object being contacted by the body part of the user, a person other than the user, and the body part of the user (Kaufman, Para. 56, The glasses may also take the form of other head-mounted displays such as the Microsoft Hololens®. The head-mounted displays may incorporate virtual reality (VR) support so that the rescuer can see a three-dimensional, VR image overlaid onto his own elbows or other body parts, showing the correct positioning and orientation of the rescuer's joints. The 3D VR instructional images can have specific joints and body elements that are visually highlighted to indicate what the rescuer needs to change about both the static and dynamic performance of his chest compressions); and generating a plurality of electrically applied haptic sensory cues in response to the transmitted signal (Kaufman, Para. 19, The wearable device can include: one or more processors configured to: receive a signal based on analyzed images of the rescuer, and based on the received signal, cause the wearable device to provide the haptic feedback to the rescuer to improve a manner, in which CPR treatment can be provided. The wearable device can include a camera, in communication with the one or more processors, configured to capture images of the rescuer performing the CPR treatment. The haptic feedback can be provided as an intermittent signal or as a continuous signal) for applying electrical muscle stimulation electrical applied signals from an electronic device having individually addressable haptic actuators through skin (Kaufman, Para. 87, The haptic substrate can include multiple tactile or haptic regions that can be independently controlled and activated. Since each tactile region can be independently activated, a specific surface pattern of haptic substrate can be composed in response to the pattern activating signals. Each haptic region can be further divided into multiple haptic bits wherein each bit can be independently excited, activated, or deactivated) to at least one of muscles and nerves of a user (Kaufman, Para. 92, active areas 306 and 308 can provide a haptic feedback (e.g., low frequency impulse) on the trapezius muscle of the rescuer 104 to indicate the rescuer 104 to pull up. As another example, active areas 314 and 316 can provide a haptic feedback to the rescuer 104 to indicate the rescuer to straighten the elbows. As another example, active areas 302 and 304 can provide a haptic feedback (e.g., vertical displacement) to the rescuer 104 to indicate the rescuer to align the shoulders), where the electrically applied sensory cues are synchronized with the at least one audio and video sensory cue (Kaufman, Para. 92, the active areas 302-322 are configured to provide visual feedback in parallel with the haptic feedback provided to the rescuer 104. For example, the active areas 302-322 are capable of changing textile colors, which enables a second rescuer 106 and the camera 110 to simultaneously monitor the haptic feedback), where the electrically applied sensory cues invoke at least one of an involuntary muscle contraction causing involuntary movement of the body part synchronized with the virtual visual representation of the real-world object (Kaufman, Para. 92, active areas 306 and 308 can provide a haptic feedback (e.g., low frequency impulse) on the trapezius muscle of the rescuer 104 to indicate the rescuer 104 to pull up. As another example, active areas 314 and 316 can provide a haptic feedback to the rescuer 104 to indicate the rescuer to straighten the elbows. As another example, active areas 302 and 304 can provide a haptic feedback (e.g., vertical displacement) to the rescuer 104 to indicate the rescuer to align the shoulders; the active areas 302-322 are configured to provide visual feedback in parallel with the haptic feedback provided to the rescuer 104).
Kaufman does not specifically teach an electronic device the haptic substrate including electrodes.
However the concept of using electrodes for haptic substrate is well known in the art as also taught by Piper. Piper teaches the first electrodes (108) are placed perpendicular to a number of corresponding second electrodes (110). This allows each pair of a first electrode (108) and a second electrode (110) to be individually addressable. As a result, any actuators (100) can be used to provide the haptic feedback (Piper, Para. 54). 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute haptic actuators (as taught by Kaufman) with  electrodes (as taught by Piper) resulting in predictable result of providing haptic feedback.

In regard to claim 15, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
In regard to claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.
In regard to claim 18, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
In regard to claim 19, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 20170273864 A1) in view of Piper et al. (US 20190056788 A1) and further in view of Tetterington et al. (US 20080188306 A1).
In regard to claim 5, Combination of Kaufman and Piper teaches gaming controllers (Piper, Para. 30, the actuators can disposed in clothing, shoes, jewelry, hats, gaming controllers, keyboards, or other items).
Combination of Kaufman and Piper does not specifically teach controlling a rumble pack of a hand controller.
However the concept of providing haptic feedback on a rumble pack of a hand controller is well known in the art as also taught by Tetterington. Tetterington teaches The console system (16) may also transmit signals to either or both the left hand controller (12) and the right hand controller (14) to provide tactile or visual feedback. In one embodiment, the console system (16) activates one or more rumble or vibration motors housed within either or both the left hand controller (12) and the right hand controller (14) to vibrate. In one embodiment, the console system (16) activates stationary or flashing lights positioned on either or both the left hand controller (12) and the right hand controller (14) to provide visual feedback (Tetterington, Para. 18). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have haptic feedback on rumble pack of a hand controller. 

In regard to claim 16, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 20170273864 A1) in view of Piper et al. (US 20190056788 A1) and further in view of Wang et al (US 10481688 B1).
In regard to claim 7, Combination of Kaufman and Piper does not teach the apparatus according to claim 1, wherein the electronic device is configured as a glove having the individually addressable electrodes disposed for being in electrical communication with finger tips of the user.
However Wang teaches the electronic device is configured as a glove (Wang, Col. 3, lines 28-38, the wearable haptic apparatus 110 can refer to gloves or mittens that can be worn around a user's hand) having the individually addressable electrodes (Wang, Col. 14, lines 58-67, the controller 310 can cause the one or more electrodes 370 to provide electrical pulses to each of the haptic feedback components 810a-e in a sequential manner. As shown in FIG. 8C, the waveform generated by the electrical pulses is a generally repeating waveform. In some examples, sequentially firing each of the haptic feedback components 810a-e can generate a perception that an object is running through the user's appendages) disposed for being in electrical communication with finger tips of the user (Wang, Fig. 2A-2B; Col. 3, lines 28-38, haptic feedback can refer to actuating a haptic feedback element to selectively stimulate the nerves within a user's body part (e.g., fingers). Haptic feedback can simulate a sensation of touch feedback by applying force, vibrations, pulses, regular or irregular movements, or other motions that can be perceived by the user).
Kaufman, Piper, and Wang are analogous art because they all pertain to providing haptic feedback.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have glove  (as taught by Wang) in order to provide haptic feedback on the fingertips of the user.

Response to Arguments
Applicant's arguments filed on 3/19/2022 have been fully considered but they are not persuasive. In that remarks, applicant's argues in substance: 
Applicant argues: " Applicant respectfully submits that although Kaufman teaches a garment that can apply vibrations as haptic signals in different patterns and frequencies, etc., there is nothing in this cited references that would have remotely suggested the claimed features where a user receives from individually addressable electrodes electrical muscle stimulation electrical signals applied to the muscles and/or nerves of a body part of a user, and the user is provided with a virtual visual representation of movement of a real-world object, and an involuntary muscle contraction is invoked causing involuntary movement of the body part synchronized with the virtual visual representation of the real-world object.”
Examiner's Response: Examiner respectfully submits that Kaufman teaches the glasses may also take the form of other head-mounted displays such as the Microsoft Hololens®. The head-mounted displays may incorporate virtual reality (VR) support so that the rescuer can see a three-dimensional, VR image overlaid onto his own elbows or other body parts, showing the correct positioning and orientation of the rescuer's joints. The 3D VR instructional images can have specific joints and body elements that are visually highlighted to indicate what the rescuer needs to change about both the static and dynamic performance of his chest compressions (Para. 56). 
Response to amended claims is considered above in claim Rejections.

Examiner’s note
Claims 2, 3, 11, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a proper Terminal Disclaimer is filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689